


EXHIBIT 10.2
    
NINTH AMENDMENT TO CREDIT AGREEMENT,
FOURTH AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT (CREST ENTITIES), AND
FIFTH AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT (NON-CREST ENTITIES)


This NINTH AMENDMENT TO CREDIT AGREEMENT, FOURTH AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (CREST ENTITIES) AND FIFTH AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (NON-CREST ENTITIES) (this “Amendment”) is entered into, as
of September 13, 2011, by Cheniere Common Units Holding, LLC, a Delaware limited
liability company (the “Borrower”), the Loan Parties, the Guarantors and the
Grantors (each as defined in the Credit Agreement referenced below), the Lenders
party hereto and The Bank of New York Mellon, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”) and as
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”).


All capitalized terms used in this Amendment and not otherwise defined herein
have the meanings ascribed to such terms in the Credit Agreement (as defined
below).
Preliminary Statements
A.    The Borrower has entered into that certain Credit Agreement, dated as of
August 15, 2008, by and among the Borrower, the Administrative Agent, certain
affiliates of the Borrower signatory thereto and the Lenders from time to time
party thereto (as amended by that certain First Amendment to Credit Agreement,
dated as of September 15, 2008, Second Amendment to Credit Agreement, dated as
of December 31, 2008, Third Amendment to Credit Agreement, dated as of April 3,
2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009, Amendment
No. Four-A to Credit Agreement, dated as of April 27, 2009, Amendment No. Four-B
to Credit Agreement, dated as of April 28, 2009, Amendment No. Four-C to Credit
Agreement, dated as of June 23, 2009, Amendment No. Four-D to Credit Agreement,
dated as of June 29, 2009, Fifth Amendment to Credit Agreement, dated as of
September 17, 2009, Sixth Amendment to Credit Agreement, dated as of June 24,
2010, Seventh Amendment to Credit Agreement dated as of November 3, 2010 and
Eighth Amendment to Credit Agreement dated as of December 9, 2010, as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
B.    In connection with the Credit Agreement, Borrower and certain of its
affiliates have entered into that certain Guarantee and Collateral Agreement
(Non-Crest Entities), dated as of August 15, 2008 (as amended by the First
Amendment to Guarantee and Collateral Agreement (Non-Crest Entities) dated as of
December 31, 2008, Second Amendment to Guarantee and Collateral Agreement
(Non-Crest Entities) dated as of December 31, 2008, Third Amendment to Guarantee
and Collateral Agreement (Non-Crest Entities) dated as of April 3, 2009 and
Fourth Amendment to Guarantee and Collateral Agreement dated as of September 17,
2009, as further amended, restated, supplemented or otherwise modified from time
to time, the “Non-LNG Entities Guarantee and Collateral Agreement”);

1

--------------------------------------------------------------------------------






C.    In connection with the Credit Agreement, certain affiliates of Borrower
have entered into that certain Guarantee and Collateral Agreement (Crest
Entities), dated as of August 15, 2008 (as amended by the First Amendment to
Guarantee and Collateral Agreement (Crest Entities) dated as of December 31,
2008, Second Amendment to Guarantee and Collateral Agreement (Crest Entities)
dated as of December 31, 2008 and Third Amendment to Guarantee and Collateral
Agreement (Crest Entities) dated as of September 17, 2009, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“LNG Entities Guarantee and Collateral Agreement”);


D.    The Loan Parties, the Guarantors, the Grantors, the Administrative Agent,
the Collateral Agent and the Lenders desire to amend the Credit Agreement, the
Non-LNG Entities Guarantee and Collateral Agreement and the LNG Entities
Guarantee and Collateral Agreement as set forth herein; and
E.    Subject to certain conditions as set forth herein, the Loan Parties, the
Guarantors, the Grantors, the Administrative Agent, the Collateral Agent and the
Lenders are willing to agree to the amendments to the Credit Agreement, the
Non-LNG Entities Guarantee and Collateral Agreement and the LNG Entities
Guarantee and Collateral Agreement as set forth herein.
NOW THEREFORE, in consideration of the premises and the agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Loan Parties, the Guarantors, the Grantors, the Administrative
Agent, the Collateral Agent and the Lenders hereby agree as follows:
1.
Amendments to Credit Agreement. Upon the satisfaction or waiver by the Lenders
of the conditions referred to in Section 5 of this Amendment, the Credit
Agreement is amended as follows:



1.1.Amendments to Section 1.01 (Definitions).


1.1.1.Section 1.01 of the Credit Agreement is amended by restating the
definitions of “Change of Control”, “Common Stock,” “Investors' Agreement”,
“Loan Party” and “Units” to read in their entirety as follows:


“Change of Control” means, (x) with respect to any Loan Party (other than CEI
and Cheniere Southern Trail Pipeline), CQP, CQP GP or Sabine, occurrence of any
of the following: (i) the direct or indirect Disposition, in one transaction or
a series of related transactions, of all or substantially all of the properties
or assets of such entity to any “person” (as that term is used in Section 13(d)
of the Exchange Act) other than another Loan Party; (ii) the adoption of a plan
relating to the liquidation or dissolution of any such Person, other than any
such liquidation or dissolution that results following or in connection with the
transfer of all or substantially all of the assets of such entity to a Loan
Party; (iii) the consummation of any transaction (including, without limitation,
any merger or consolidation), the result of which is that any “person” (as
defined above) other than a Loan Party, becomes the Beneficial Owner,

2

--------------------------------------------------------------------------------




directly or indirectly, of Equity Interests representing more than 50% on a
fully diluted basis of the voting power and/or economic interests of any Loan
Party (other than CEI and Cheniere Southern Trail Pipeline) or CQP GP, other
than any such transaction that results following or in connection with the
transfer of all or substantially all of the assets of such entity to a Loan
Party, measured on a fully diluted basis in voting power or the economic
interests rather than number of shares or (iv) CEI shall cease to hold directly
or indirectly 100% of the Equity Interests of any Loan Party; provided, that any
of the transactions permitted pursuant to Section 6.05(a) or 6.05(d) shall not
be a “Change of Control”;
(y)    and with respect to CEI shall mean:
(i)    any “person” or “group” files a Schedule 13D or Schedule TO, or any
successor schedule, form or report under the Exchange Act, disclosing, or CEI
otherwise becomes aware, that such person or group is or has become the
“beneficial owner,” directly or indirectly, of shares of CEI's Voting Stock
(other than Common Stock received by the Convertible Lenders pursuant to Section
2.13 hereof) representing 50% or more of the total voting power or economic
interests of all outstanding classes of CEI's Voting Stock (other than Common
Stock received by the Convertible Lenders pursuant to Section 2.13 hereof) or
has the power, directly or indirectly, to elect a majority of the members of the
“board of directors” of CEI;
(ii)    CEI consolidates with, or merges with or into, another Person or CEI
sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of the Borrower's assets, or any Person consolidates with, or
merges with or into, CEI, in any such event other than pursuant to a transaction
in which the Persons (the “Existing Shareholders”) that “beneficially owned,”
directly or indirectly, shares of CEI's Voting Stock immediately prior to such
transaction beneficially own, directly or indirectly, shares of Voting Stock
representing a majority of the total voting power and economic interests of all
outstanding classes of Voting Stock of the surviving or transferee person in
substantially the same proportion amongst such Existing Shareholders as such
ownership immediately prior to such transaction;
(iii)    a majority of the members of the “board of directors” of CEI are not
Continuing Directors; or
(iv)    CQP or CEI's Common Stock ceases to be listed on a national securities
exchange or quoted on an established over-the-counter trading market in the
United States.
“Common Stock” shall mean any stock of any class of CEI which has no preference
in respect of dividends or of amounts payable in the event of

3

--------------------------------------------------------------------------------




any voluntary or involuntary liquidation, dissolution or winding-up of CEI and
which is not subject to redemption by CEI. Shares issuable to the Convertible
Lenders upon their exchange of the Exchangeable Portion of their Loans shall
include only shares of the class designated as Common Stock of CEI, par value
$0.003 per share, at the date of this Agreement or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding-up of
CEI and which are not subject to redemption by CEI; provided, however, that if
at any time there shall be more than one such resulting class, the shares of
each such class then so issuable shall be substantially in the proportion which
the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
“Investors' Agreement” shall mean the Amended and Restated Investors Agreement,
dated as of September 13, 2011, by and among CEI, the Borrower and each
Convertible Lender.
“Loan Party” shall mean each Credit Agreement Guarantor and Grantor, other than
CQP GP, Corpus Christi LNG, LLC, Corpus Christi Liquefaction, LLC, Corpus
Christi Natural Gas Liquids, LLC, Creole Trail LNG, L.P. and the Marketing
Entities.
“Units” shall mean the common limited partnership units of CQP held by the
Borrower together with any additional common limited partnership units of CQP
acquired by the Borrower pursuant to Section 6.04(h)(i).
1.1.2.Section 1.01 of the Credit Agreement is amended by deleting the definition
of “Preferred Stock”.


1.1.3.Section 1.01 of the Credit Agreement is amended by adding the following
new definition in proper alphabetical sequence:


“Uncertificated Securities Control Agreement” shall mean the Amended and
Restated Uncertificated Securities Control Agreement dated as of September 13,
2011 among the Borrower, CQP and the Collateral Agent.
1.2.Amendment to Section 2.08 (Voluntary Prepayments). Section 2.08(a) of the
Credit Agreement is restated to read in its entirety as follows:


(a) Upon 45 days prior written notice to the Convertible Lenders, Borrower may
prepay all but not less than all of the principal amount of the Convertible
Loans without premium or penalty at any time if the Daily VWAP for the Common
Stock has been greater than $12.50 (the “Required Conversion Price”) per share
for the thirty (30) Trading Day period immediately preceding such prepayment
date. All prepayments under this

4

--------------------------------------------------------------------------------




Section 2.08 shall be accompanied by accrued and unpaid interest (including
Permitted Accrued Interest) and Fees on the principal amount to be prepaid to
but excluding the date of payment. All prepayments pursuant to this Section 2.08
shall be subject to Section 2.11. At the time the Borrower gives any notice of
prepayment, it will deliver the information and take the actions, if any,
required pursuant to Section 5.15.
1.3.Amendment to Section 2.13 (Exchange of Loans). Section 2.13 of the Credit
Agreement is restated to read in its entirety as follows:


SECTION 2.13. Exchange of Loans.
(a)    Subject to the further provisions of the Investors' Agreement (including
the obligations of the Borrower and CEI pursuant to Section 4.1.1 of the
Investors' Agreement), a Convertible Lender may exchange the Exchangeable
Portion of its Convertible Loan in whole (but not in part) into Common Stock at
any time prior to 5:00 p.m., New York City time, on the Business Day immediately
preceding the Maturity Date, at the Exchange Rate in effect on the date the
Exchange Notice is delivered.
(b) Subject to the proviso of Section 4.1.1 to the Investors' Agreement, the
Exchangeable Portion of Convertible Loans delivered for exchange will be deemed
to have been exchanged immediately prior to 5:00 p.m. on the Exchange Date. A
Convertible Lender is not entitled to any rights with regard to Common Stock
until such Lender has exchanged in accordance with Section 4.2.1 of the
Investors' Agreement (or is deemed to have exchanged) and shall be entitled to
rights with regard to Common Stock only to the extent such Exchangeable Portion
of Convertible Loans have been exchanged (or deemed to have exchanged) into
Common Stock pursuant to Article 4 of the Investors' Agreement.
(c) The right of exchange attaching to the Exchangeable Portion of any
Convertible Loan may be exercised (i) if such Convertible Loan is not
represented by a promissory note, by book-entry transfer by the Administrative
Agent, or (ii) if such Convertible Loan is represented by a promissory note, by
delivery of such promissory note at the specified office of the Administrative
Agent, accompanied, in either case, by: (1) a duly signed and completed Exchange
Notice, in the form as set forth as Exhibit G (an “Exchange Notice”), which
Exchange Notice shall specify the Exchangeable Portion of such Convertible Loan
to be exchanged; (2) if any promissory note has been lost, stolen, destroyed or
mutilated, a notice to CEI and the Administrative Agent regarding the loss,
theft, destruction or mutilation of the promissory note together with reasonable
indemnity for Borrower and CEI; (3) appropriate endorsements and transfer
documents if required by CEI; and (4) payment of any Other Tax due, in
accordance with Section 4.4 of the Investors' Agreement, that would be payable
because of the issue, delivery or registration of the Common Stock in the name
of a

5

--------------------------------------------------------------------------------




person other than the Convertible Lender of such Convertible Loan. Subject to
the proviso to the first paragraph of Section 4.1.1 of the Investors' Agreement,
the date on which the Convertible Lender satisfies all of the requirements in
the immediately preceding sentence is the “Exchange Date.” Notwithstanding any
other provision of this Agreement, the Borrower shall not redeem or prepay any
(or any portion thereof) with respect to which an Exchange Notice has been
delivered to the Administrative Agent. CEI shall deliver to the Convertible
Lender a certificate for the number of whole shares of Common Stock issuable
upon the conversion (and cash in lieu of any fractional shares pursuant to
Section 4.3 of the Investors' Agreement) on the applicable date specified in
Section 4.11 of the Investors' Agreement for such delivery.
(d) Upon exchange of a Convertible Loan, such person shall no longer be a
Convertible Lender to the extent of such exchanged Convertible Loan. No
adjustment will be made to the Exchange Rate for accrued and unpaid interest on
an exchanged Convertible Loan except as provided herein or in the Investors'
Agreement.
1.4.Amendment to Section 5.18 (Certain Post-Closing Matters). New paragraph (g)
is hereby added to Section 5.18 of the Credit Agreement to read in its entirety
as follows:


(g)    Within fifteen (15) days after request by the Required Lenders, Borrower
will take all actions reasonably necessary to cause the Units to become
certificated securities (as such term is defined in Section 8-102 of the UCC)
and shall use commercially reasonable efforts to cause the transfer agent and
CQP to take all actions reasonably necessary in connection therewith.
1.5.Amendment to Section 6.04 (Investments, Loans and Advances).


1.5.1.Section 6.04(d) of the Credit Agreement is restated to read in its
entirety as follows:


(d)    Investments, the proceeds of which fund Ordinary Course Operations,
subject (X) in the case of paragraph (v) of the definition of Ordinary Course
Operations, to a maximum aggregate amount of the CEI Threshold at any time
outstanding and (Y) in the case of each of paragraphs (vi), (vii), (viii) and
(ix) of the definition of Ordinary Course Operations, to a maximum aggregate
amount of $10,000,000 per fiscal year; provided that, in each case, (1) any such
Investment which is Indebtedness between Subsidiaries of CEI is evidenced by an
intercompany note and such intercompany note is pledged to the Collateral Agent
as security for the Obligations and is subjected to the Lien under the
applicable Security Agreement and (2) any such Investment in Corpus Christi
Liquefaction, LLC or Corpus Christi Natural Gas Liquids, LLC shall be in the
form of Indebtedness and shall be made pursuant to the Global Intercompany Note;
and provided further that, notwithstanding the foregoing provisions of this

6

--------------------------------------------------------------------------------




Section 6.04(d), a Loan Party may transfer Equity Interests of a Subsidiary to
CEI or another Loan Party (other than to Holdings).
1.5.2.Section 6.04 of the Credit Agreement is amended to (i) delete the word
“and” at the end of paragraph (f), (ii) to delete the period at the end of
paragraph (g) and add the word “;and” at the end of paragraph (g), and (iii) to
add new paragraph (h), to read in its entirety as follows:


(h)    Without limitation to the foregoing, Investments in Borrower pursuant to
the Global Intercompany Note of up to $20,000,000 in the aggregate so long as
(i) such funds are contemporaneously used by Borrower to acquire additional
Common Units (as defined in the CQP Partnership Agreement as in effect on the
date hereof) from CQP in one or more transactions consummated concurrently with
a public offering of Common Units by CQP, so long as (x) the per unit price paid
by Borrower is not greater than the per unit price at which the Common Units are
sold to the public pursuant to such public offering, (y) such public offering is
completed on or prior to September 30, 2011 and (z) the Borrower purchases not
less than 500,000 Common Units from CQP concurrently with such public offering,
(ii) upon the acquisition of such additional Units by Borrower, the Collateral
Agent shall have a perfected security interest in such Units superior to the
rights of any other person, and (iii) in connection therewith, the Borrower
shall have delivered an Officer's Certificate addressed to the Lenders, the
Administrative Agent and the Collateral Agent (x) certifying that attached
thereto is a true, complete and correct copy of Schedule 1 to the Uncertificated
Securities Control Agreement that includes such additional Units and (y)
directing the Collateral Agent to substitute the then existing Schedule 1 to the
Uncertificated Securities Control Agreement with the copy thereof attached to
such Officer's Certificate.


1.6.Amendment to Section 6.17 ([Reserved]). Section 6.17 of the Credit Agreement
is restated to read in its entirety as follows:
SECTION 6.17. Activities of Corpus Christi Liquefaction, LLC or Corpus Christi
Natural Gas Liquids, LLC. Corpus Christi LNG, LLC shall not pledge, create,
incur, assume or permit to exist any Lien on any of the equity interests of
Corpus Christi Liquefaction, LLC or Corpus Christi Natural Gas Liquids, LLC as
security for the obligations under CSH Credit Agreement, the CEI Indenture or
the Sabine Notes, or any refinancing, renewal or replacement, in whole or in
part, of the foregoing. In addition, no Loan Party shall permit either Corpus
Christi Liquefaction, LLC or Corpus Christi Natural Gas Liquids, LLC to:
(a)    become obligated under (whether as a guarantor or otherwise) or otherwise
provide credit support for any obligations outstanding under the CSH Credit
Agreement, the CEI Indenture or the Sabine Notes, or any refinancing, renewal or
replacement, in whole or in part, of the foregoing;

7

--------------------------------------------------------------------------------






(b)    create, incur, assume or permit to exist any Lien on any property or
assets now owned or hereafter acquired by it, on any income or revenues or
rights in respect of any thereof as security for the obligations under CSH
Credit Agreement, the CEI Indenture or the Sabine Notes, or any refinancing,
renewal or replacement, in whole or in part, of the foregoing; or
(c)    make any Investments in any obligations under, or in respect of, the CSH
Credit Agreement, the CEI Indenture or the Sabine Notes or any refinancing,
renewal or replacement, in whole or in part, of the foregoing or make any
payments in respect thereof, whether of principal, interest, fees or otherwise.
1.7.Amendment to Schedule 1A. Schedule 1A to the Credit Agreement is hereby
amended to add (i) Corpus Christi Liquefaction, LLC and (ii) Corpus Christi
Natural Gas Liquids, LLC to the list of Grantors set forth therein, and
accordingly Schedule 1A to the Credit Agreement is hereby restated in its
entirety to read as set forth in Annex I attached hereto.


1.8.Amendment to Schedule 1C. Schedule 1C to the Credit Agreement is hereby
amended to add (i) Corpus Christi Liquefaction, LLC and (ii) Corpus Christi
Natural Gas Liquids, LLC to the list of Non-LNG Entities set forth therein, and
accordingly Schedule 1C to the Credit Agreement is hereby restated in its
entirety to read as set forth in Annex II attached hereto.


1.9.Amendment to Exhibit “G”. Exhibit “G” to the Credit Agreement is restated in
its entirety to read as set forth in Annex III attached hereto.


1.10.Amendment to Schedule 3.09. Schedule 3.09 of the Credit Agreement is
restated in its entirety to read as set forth in Annex IV attached hereto.


2.
Amendments to Non-LNG Entities Guarantee and Collateral Agreement. Upon the
satisfaction or waiver by the Lenders of the conditions referred to in Section 5
of this Amendment, the Non-LNG Entities Guarantee and Collateral Agreement is
amended as follows:



2.1.Joinder of New Subsidiaries. Each of Corpus Christi Liquefaction, LLC and
Corpus Christi Natural Gas Liquids, LLC hereby join the Non-LNG Entities
Guarantee and Collateral Agreement as a Grantor signatory thereto and assume the
covenants, obligations and liabilities of a Grantor thereunder, and agree to be
bound thereby as if it had been an original party thereto, and confirm that upon
joining the LNG Entities Guarantee and Collateral Agreement the representations
and warranties set forth therein shall be true and correct with respect to it,
except to the extent they relate to an earlier date in which case they shall be
true and correct as of such earlier date.


2.2.Amendment to Section 1.01 (Definitions). Section 1.01 of the Non-LNG
Entities Guarantee and Collateral Agreement is amended adding the following
definition of “Non-Convertible Lender Payoff Date” to read in its entirety as
follows:

8

--------------------------------------------------------------------------------








“Non-Convertible Lender Payoff Date” means the date on which all Borrower
Obligations (other than reimbursement and indemnity obligations for which no
claim or demand for payment has been made) held by the Non-Convertible Lenders
under any Loan Document are paid in full in cash.
2.3.Amendment to Section 8.18 (Release of Collateral on Non-Convertible Lender
Payoff Date). Section 8.18 is added to the Non-LNG Entities Guarantee and
Collateral Agreement to read in its entirety as follows:


8.18 Release of Collateral on Non-Convertible Lender Payoff Date. Upon the
occurrence of the Non-Convertible Lender Payoff Date, the Collateral shall be
released from the Liens created hereby, and Sections 3, 4, 5, 6 and 7 of this
Agreement shall be of no further force or effect. At the request and sole
expense of any Grantor following any such release, the Collateral Agent shall
deliver to such Grantor any Collateral held by the Collateral Agent hereunder,
and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
2.4.Amendment to Schedule 1. Schedule 1 to the Non-LNG Entities Guarantee and
Collateral Agreement is hereby amended to add Corpus Christi Liquefaction, LLC
and Corpus Christi Natural Gas Liquids, LLC to the list of Intercompany Loan
Parties set forth therein, and accordingly Schedule 1 to the Non-LNG Entities
Guarantee and Collateral Agreement is hereby restated in its entirety to read as
set forth in Annex V attached hereto.


2.5.Amendment to Schedule 4.07(a). Schedule 4.07(a) to the Non-LNG Entities
Guarantee and Collateral Agreement is hereby amended to revise the description
of the equity interests pledged by Borrower to include any additional common
limited partnership units of CQP permitted to be acquired by Borrower pursuant
to Section 6.04(h) of the Credit Agreement, and accordingly Schedule 4.07(a) to
the Non-LNG Entities Guarantee and Collateral Agreement is hereby restated in
its entirety to read as set forth in Annex VI attached hereto.


3.
Amendments to LNG Entities Guarantee and Collateral Agreement. Upon the
satisfaction or waiver by the Lenders of the conditions referred to in Section 5
of this Amendment, the LNG Entities Guarantee and Collateral Agreement is
amended as follows:



3.1.Amendment to Section 1.01 (Definitions). Section 1.01 of the LNG Entities
Guarantee and Collateral Agreement is amended adding the following definition of
“Non-Convertible Lender Payoff Date” to read in its entirety as follows:


“Non-Convertible Lender Payoff Date” means the date on which all Borrower
Obligations (other than reimbursement and indemnity obligations for which no
claim or demand for payment has been made) held by the Non-Convertible Lenders
under any Loan Document are paid in full in cash.

9

--------------------------------------------------------------------------------






3.2.Amendment to Section 8.19 (Release of Collateral on Non-Convertible Lender
Payoff Date). Section 8.19 is added to the LNG Entities Guarantee and Collateral
Agreement to read in its entirety as follows:
8.19 Release of Collateral on Non-Convertible Lender Payoff Date. Upon the
occurrence of the Non-Convertible Lender Payoff Date, the Collateral shall be
released from the Liens created hereby, and Sections 3, 4, 5, 6 and 7 of this
Agreement shall be of no further force or effect. At the request and sole
expense of any Grantor following any such release, the Collateral Agent shall
deliver to such Grantor any Collateral held by the Collateral Agent hereunder,
and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
4.
Representations and Warranties. Each Loan Party, Guarantor and Grantor hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders (which representations and warranties shall survive the execution
and delivery of this Amendment) as follows:



4.1.Absence of Defaults. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or Event of Default after giving effect to this
Amendment.


4.2.Enforceability. This Amendment has been duly executed and delivered by such
Loan Party, Guarantor or Grantor, as applicable, and constitutes a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


4.3.Authorization, No Conflicts. The execution, delivery and performance of this
Amendment by such Loan Party, Guarantor or Grantor, as applicable, (i) has been
duly authorized by all requisite organizational action of such Person and (ii)
will not (A) violate (1) any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such Person, (2) any order of any Governmental Authority or
arbitrator or (3) any provision of any indenture, agreement or other instrument
to which such Person is a party or by which it or any of its property is or may
be bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument or (C) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by such Person (other than Liens
created under the Security Documents).


4.4.Incorporation of Representations and Warranties. The representations and
warranties contained in Article III of the Credit Agreement are and will be true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of this date, except to the extent such
representations and warranties specifically relate to an



10

--------------------------------------------------------------------------------




earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.


4.5.Necessary Consents. Each Loan Party, Guarantor and Grantor represents that
it has obtained all material consents necessary or advisable in connection with
the transactions contemplated by this Amendment.


5.
Effectiveness. The effectiveness of this Amendment and the amendments to the
Credit Agreement set forth in Section 1 hereof, the amendments to the Non-LNG
Entities Guarantee and Collateral Agreement set forth in Section 2 hereof and
the amendments to the LNG Entities Guarantee and Collateral Agreement set forth
in Section 3 hereof are each subject to the satisfaction of each the following
conditions precedent:



5.1.Restated Investors' Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts of the Amended and Restated Investors'
Agreement dated as of the date hereof that, when taken together, bear the
signatures of the Borrower, CEI and the Convertible Lenders.


5.2.Restated Global Intercompany Note. The Collateral Agent shall have received
an original restated Global Intercompany Note in the form of Exhibit F to the
Credit Agreement, executed by each of the parties originally signatory thereto,
along with Corpus Christi Liquefaction, LLC and Corpus Christi Natural Gas
Liquids, LLC (each a “New Cheniere Party” and collectively the “New Cheniere
Parties”), and such restated Global Intercompany Note shall have been duly and
validly pledged to the Collateral Agent, for the ratable benefit of the Secured
Parties, accompanied by instruments of transfer endorsed in blank.


5.3.Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Loan Parties, the Guarantors, the Grantors, the Lenders, the
Administrative Agent and the Collateral Agent.


5.4.Corporate Documents for New Cheniere Parties. The Lenders shall have
received (i) a copy of the formation documents, including all amendments
thereto, of each New Cheniere Party, certified as of a recent date by the
Secretary of State of the state of its organization; (ii) a certificate of the
Secretary or Assistant Secretary of each new Cheniere Party dated as of the date
hereof and certifying (A) that attached thereto is a true and complete copy of
the limited liability company agreement of such entity in effect on such date
and at all times since a date prior to the date of the resolutions described in
clause (B) below (such limited liability company agreement to be in form and
substance reasonably satisfactory to the Lenders), (B) that attached thereto is
a true and complete copy of resolutions duly adopted by the members or board of
managers, as the case may be, of each New Cheniere Party authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the granting of the Liens contemplated to be granted under the Security
Documents to which it is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
formation documents of such New Cheniere Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i)



11

--------------------------------------------------------------------------------




above and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such New Cheniere Party and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above.


5.5.Representations and Warranties. The representations and warranties contained
herein shall be true and correct in all respects.


5.6.Uncertificated Securities Control Agreement. The Administrative Agent shall
have received duly executed and delivered counterparts of the Amended and
Restated Uncertificated Securities Control Agreement in the form of Annex VII
hereto dated as of the date hereof that, when taken together, bear the
signatures of the Borrower, CQP and the Collateral Agent.


5.7.Fees. All fees and expense reimbursement payable by the Borrower to the
Administrative Agent, the Collateral Agent and the Lenders for which invoices
have been presented shall have been paid in full.


5.8.Collateral Matters. (a) the Collateral Agent shall have been granted on the
date hereof perfected Liens on the Collateral pledged by each New Cheniere Party
(subject only to Permitted Liens) and shall have received such other documents
as the Lenders shall reasonably request and which are customarily delivered in
connection with security interests in assets of the type subject to the Lien on
such Collateral purported to be created by the Security Documents, and (b) the
Global Intercompany Note shall have been duly and validly pledged to the
Collateral Agent, for the ratable benefit of the Secured Parties, under the
applicable Security Documents, and the Global Intercompany Note accompanied by
an instrument of transfer endorsed in blank, shall be in the actual possession
of the Collateral Agent.
Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment hereby authorizes and directs
the Agents to execute and deliver this Amendment and the other documents
contemplated hereby (including, without limitation, the Amended and Restated
Uncertificated Securities Control Agreement in the form of Annex VII hereto) and
shall be deemed to have acknowledged receipt of and consented to and approved
the Amendment and each other document required hereunder to be approved by any
Agent or any Lender, as applicable, on the date such Lender delivers its
signature to this Amendment and each of the Agents shall be entitled to rely on
such confirmation.
6.
Reference to and Effect Upon the Loan Documents.



6.1.Except as specifically set forth above, the Credit Agreement, the Non-LNG
Entities Guarantee and Collateral Agreement, the LNG Entities Guarantee and
Collateral Agreement and each other Loan Document shall remain in full force and
effect and is hereby ratified and confirmed. Except to the extent expressly set
forth herein, the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right,



12

--------------------------------------------------------------------------------




power or remedy of Agents or any Lender under the Loan Documents, or any other
document, instrument or agreement executed and/or delivered in connection
therewith.


6.3.Any reference in any Loan Document to the Credit Agreement, the Non-LNG
Entities Guarantee and Collateral Agreement or the LNG Entities Guarantee and
Collateral Agreement shall be a reference to the Credit Agreement, the Non-LNG
Entities Guarantee and Collateral Agreement or the LNG Entities Guarantee and
Collateral Agreement, as applicable, as modified by this Amendment, and any
reference in any Loan Document to any other Loan Document shall be a reference
to such referenced Loan Document as modified by this Amendment.


6.3.This Amendment is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Amendment.


7.
Further Assurances. Each Loan Party, Guarantor and Grantor hereby agrees to
authorize, execute and deliver all additional instruments, certificates,
financing statements, agreements or documents, and take all such actions as the
Administrative Agent, the Collateral Agent or the Lenders may reasonably request
for the purposes of implementing or effectuating the provisions of this
Amendment.



8.
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.



9.
Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute part of this Amendment for any other
purposes.



10.
Counterparts. This Amendment may be executed by all parties hereto in any number
of separate counterparts each of which may be delivered in original, facsimile
or other electronic (e.g., “.pdf”) form, and all of such counterparts taken
together constitute one instrument.



11.
Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.



12.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.


13

--------------------------------------------------------------------------------








13.
Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT, THE
NON-LNG ENTITIES GUARANTEE AND COLLATERAL AGREEMENT, THE LNG ENTITIES GUARANTEE
AND COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



14.
Each of the parties hereto acknowledge and agree that Administrative Agent and
Collateral Agent shall be afforded all of the rights, privileges, protections,
indemnities and immunities afforded to it under the Credit Agreement, the LNG
Entities Guarantee and Collateral Agreement and the Non-LNG Entities Guarantee
and Collateral Agreement in connection with its execution of this Amendment and
the performance of its obligations hereunder.





[Remainder of this page intentionally left blank]



14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


CHENIERE COMMON UNITS HOLDING, LLC, as Borrower, as a Loan Party and as a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE CORPUS CHRISTI PIPELINE, L.P., as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE CREOLE TRAIL PIPELINE, L.P., as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE ENERGY OPERATING CO., INC., as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer




--------------------------------------------------------------------------------






CHENIERE MIDSTREAM HOLDINGS, INC., as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE PIPELINE COMPANY, as a Loan Party and as a Grantor and Guarantor under
the Non-LNG Entities Guarantee and Collateral Agreement


By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer







CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE SOUTHERN TRAIL GP, INC., as a Loan Party and as a Grantor and Guarantor
under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer






--------------------------------------------------------------------------------




CHENIERE SOUTHERN TRAIL PIPELINE, L.P., as a Loan Party and as a Grantor and
Guarantor under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





GRAND CHENIERE PIPELINE, LLC, as a Loan Party and as a Grantor and Guarantor
under the Non-LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party and as a Grantor and
Guarantor under the LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE ENERGY, INC., as a Loan Party and as a Grantor and Guarantor under the
LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer






--------------------------------------------------------------------------------




CHENIERE LNG HOLDINGS, LLC, as a Loan Party and as a Grantor and Guarantor under
the LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE LNG O&M SERVICES, LLC, as a Loan Party and as a Grantor and Guarantor
under the LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE LNG TERMINALS, INC., as a Loan Party and as a Grantor and Guarantor
under the LNG Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE LNG, INC., as a Loan Party and as a Grantor and Guarantor under the LNG
Entities Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer




--------------------------------------------------------------------------------






CHENIERE ENERGY PARTNERS GP, LLC, as a Grantor under the LNG Entities Guarantee
and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE MARKETING, LLC, as a Grantor under the LNG Entities Guarantee and
Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE SUPPLY & MARKETING, INC., as a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CORPUS CHRISTI LNG, LLC, as a Grantor under the LNG Entities Guarantee and
Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer






--------------------------------------------------------------------------------






CREOLE TRAIL LNG, L.P., as a Grantor under the LNG Entities Guarantee and
Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CHENIERE LNG SERVICES S.A.R.L., as a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement




By:
/s/ Charif Souki
 
Name:
Charif Souki
 
Title:
Manager





CORPUS CHRISTI LIQUEFACTION, LLC, as a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer





CORPUS CHRISTI NATURAL GAS LIQUIDS, LLC, as a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement




By:
/s/ Graham McArthur
 
Name:
Graham McArthur
 
Title:
Treasurer




--------------------------------------------------------------------------------






LENDERS:


GSO SPECIAL SITUATIONS FUND LP, as a Lender


By: GSO Capital Partners LP, its investment advisor
 


By:
/s/ Marisa Beeney
 
Name:
Marisa Beeney
 
Title:
Authorized Signatory

 


GSO COF FACILITY LLC, as a Lender


By: GSO Capital Partners LP, as Portfolio Manager
 


By:
/s/ Marisa Beeney
 
Name:
Marisa Beeney
 
Title:
Authorized Signatory

 


GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD, as a Lender


By: GSO Capital Partners LP, its investment advisor




By:
/s/ Marisa Beeney
 
Name:
Marisa Beeney
 
Title:
Authorized Signatory






--------------------------------------------------------------------------------






BLACKSTONE DISTRESSED SECURITIES FUND L.P., as a Lender


By: Blackstone Distressed Securities Associates L.P., its General Partner


By: Blackstone DD Associates, L.L.C., its General Partner




By:
/s/ Marisa Beeney
 
Name:
Marisa Beeney
 
Title:
Authorized Signatory





INVESTMENT PARTNERS II (A), LLC, as a Lender


By: Blackrock Financial Management, Inc., its investment manager




By: ________________________________
Name:
Title:


By: ________________________________
Name:
Title:




SCORPION CAPITAL PARTNERS, LP, as a Lender
By:  Scorpion GP, LLC
By:
/s/ Kevin McCarthy
 
Name:
Kevin McCarthy
 
Title:
Manager





 

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, solely as Administrative Agent and Collateral Agent
under the Credit Agreement and the other Loan Documents


By:
/s/ Melinda Valentine
 
Name:
Melinda Valentine
 
Title:
Vice President








--------------------------------------------------------------------------------








Annex I
Schedule 1A
(To Credit Agreement)


LIST OF GUARANTORS AND GRANTORS
Guarantors
Cheniere Energy, Inc.
Cheniere Midstream Holdings, Inc.
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
Grand Cheniere Pipeline, LLC
Cheniere Southern Trail GP, Inc.
Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.
Cheniere LNG Holdings, LLC
Cheniere Energy Shared Services, Inc.
Cheniere Creole Trail Pipeline, L.P.
Cheniere Corpus Christi Pipeline, L.P.
Cheniere LNG O&M Services, LLC
Cheniere Energy Operating Co., Inc.
Cheniere Southern Trail Pipeline, L.P.
Grantors
Cheniere Energy, Inc.
Cheniere Midstream Holdings, Inc.
Cheniere Pipeline Company
Cheniere Pipeline Interests GP, LLC
Grand Cheniere Pipeline , LLC
Cheniere Southern Trail GP, Inc.
Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.
Cheniere LNG Holdings, LLC
Cheniere Energy Shared Services, Inc.
Cheniere Creole Trail Pipeline, L.P.
Cheniere Corpus Christi Pipeline, L.P.
Cheniere LNG O&M Services, LLC
Cheniere Common Units Holding, LLC
Cheniere Supply & Marketing, Inc.
Cheniere Marketing, LLC (formerly Cheniere Marketing, Inc.)
Cheniere Energy Partners GP, LLC
Cheniere Energy Operating Co., Inc.
Cheniere Southern Trail Pipeline, L.P.
Corpus Christi LNG, LLC
Creole Trail LNG, L.P.
Cheniere LNG Services S.A.R.L.
Corpus Christi Liquefaction, LLC
Corpus Christi Natural Gas Liquids, LLC








--------------------------------------------------------------------------------








Annex II
Schedule 1C
(To Credit Agreement)
LIST OF NON-LNG ENTITIES
Cheniere Midstream Holdings, Inc.
Cheniere Energy Operating Co., Inc.
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
Cheniere Southern Trail GP, Inc.
Grand Cheniere Pipeline, LLC
Cheniere Southern Trail Pipeline, L.P.
Cheniere Creole Trail Pipeline, L.P.
Cheniere Corpus Christi Pipeline, L.P.
Cheniere Common Units Holding, LLC
Cheniere Supply & Marketing, Inc.
Cheniere LNG Services S.A.R.L.
Corpus Christi Liquefaction, LLC
Corpus Christi Natural Gas Liquids, LLC



--------------------------------------------------------------------------------






Annex III




Exhibit G
to the Credit Agreement


FORM OF EXCHANGE NOTICE


Date: [________] [__], 20[__]
Cheniere Energy, Inc.
Cheniere Common Units Holding, LLC
700 Milam Street, Suite 800
Houston, Texas 77002
Attention: General Counsel


The Bank of New York Mellon, as Administrative Agent
600 East Las Colinas Blvd, Suite 1300
Irving, Texas 75039
Attention: Melinda Valentine




Re:
Cheniere Energy, Inc. Common Stock

Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of August 15, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among CHENIERE COMMON UNITS HOLDING, LLC, a Delaware
limited liability company (the “Borrower”), the other LOAN PARTIES signatory
thereto, the Lenders from time to time party thereto and THE BANK OF NEW YORK
MELLON, as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”) and as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”). Terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
1.    [Surrender of Promissory Note(s). Enclosed herewith [is an/are] original
promissory note[s] issued to the order of the Convertible Lender specified in
Section [2] below in the aggregate principal amount of $[__________] (the
“Surrendered Note(s)”), evidencing Exchangeable Portion of Convertible Loans
under the Credit Agreement.]1 
2.    Request for Exchange. [Name of Lender] wishes to exchange [all/$_________]
of [the Surrendered Note(s)][its Exchangeable Portion of Convertible Loans (the
“Surrendered Loan”)] for a certificate for the number of whole shares of Common
Stock issuable upon the conversion thereof (and cash in lieu of any fractional
shares pursuant to Section 4.3 of the Investors' Agreement) issued in the names
of the holders specified below:














 
 
 
 
 

1 Applicable only if one or more promissory notes under the Credit Agreement are
issued and outstanding to the order of such Convertible Lender.

--------------------------------------------------------------------------------






Amount(s) of Convertible Loans Exchanged
 
Name(s) of Holder(s)
 
Address(es) of Holder(s)
$
 
 
 
 
$
 
 
 
 
$
 
 
 
 

3.Issuance of Common Stock; Cancellation of Surrendered Note(s)/Surrendered
Loan. On the Exchange Date, CEI shall (a) issue the Common Stock, (b) deliver
certificates for such Common Stock by hand or by overnight courier to the
Administrative Agent and instruct the Administrative Agent to deliver such duly
authenticated Common Stock by hand or by overnight courier to the [respective]
holder(s) identified in Section [2] above at the address(es) specified therein
[and (c) deliver the Surrendered Note(s) to the Company for cancellation upon
receipt of the Common Stock]. 2 
4.    Issuance of Replacement Promissory Note. Not later than the Exchange Date,
the Company shall (a) issue [number] replacement promissory note(s), dated the
Exchange Date, bearing interest at the rate then in effect on the [Surrendered
Note(s)][Surrendered Loan], in the aggregate amount of $[__________],
representing $[__________] of principal on the [Surrendered Note(s)][Surrendered
Loan] not so exchanged, in the respective amount(s) and to the payee(s) set
forth below and (b) deliver such replacement promissory note(s) by hand or by
overnight courier to the [respective] payee(s) identified in this Section [4] at
the address(es) specified below, with copies to the Administrative Agent:
Amount(s) Convertible Loans Exchanged
 
Name(s) of Payee(s)
 
Address(es) of Payee(s)
$
 
 
 
 
$
 
 
 
 
$
 
 
 
 



5.    Treatment of Accrued and Unpaid Interest. The undersigned hereby
acknowledges and agrees that (a) it shall not be deemed to be a Lender for
purposes of the right to receive interest on any [Surrendered
Note(s)][Surrendered Loan] that has accrued from and after the Exchange Date and
(b) it shall be treated as a Holder (as defined in the Investors' Agreement)
from and after the Exchange Date.










 
 
 
 
 

2 Applicable only if one or more promissory notes under the Credit Agreement are
issued and outstanding to the order of such Lender.



--------------------------------------------------------------------------------




Thank you in advance for your prompt attention to this Exchange Notice.
Very truly yours,
[Name of Convertible Lender]
By:             
Name:
Title:

















--------------------------------------------------------------------------------








Annex IV


Schedule 3.09
(To Credit Agreement)


Name of Parent
Legal Name of Subsidiary
Jurisdiction of Formation of Subsidiary
Ownership Interest in Subsidiary
Cheniere Energy, Inc.
Cheniere Energy Shared Services, Inc.
Delaware
100%
 
Cheniere Midstream Holdings, Inc.
Delaware
100%
 
Cheniere LNG, Inc.
Delaware
100%
Cheniere Energy Shared Services, Inc.
Cheniere LNG O&M Services, LLC
Delaware
100%
 
Cheniere Energy Operating Co., Inc.
Delaware
100%
 
Cheniere Pipeline Company
Delaware
100%
 
Cheniere Supply & Marketing, Inc.
Delaware
100%
Cheniere Supply & Marketing, Inc.
Cheniere LNG Services, S.A.R.L.
France
100%
 
Cheniere International Investments, B.V.
Netherlands
100%
Cheniere International Investments, B.V.
Cheniere LNG International S.A.R.L.
Switzerland
100%
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
Delaware
100%
 
Cheniere Southern Trail GP, Inc.
Delaware
100%
 
Grand Cheniere Pipeline, LLC
Delaware
100%
Grand Cheniere Pipeline, LLC
Cheniere Pipeline GP Interests, LLC
Cheniere Creole Trail Pipeline, L.P.
Delaware
100%


0%
Grand Cheniere Pipeline, LLC
Cheniere Pipeline GP Interest, LLC
Frontera Pipeline, LLC
Delaware
99%


1%
Grand Cheniere Pipeline, LLC
Cheniere Southern Trail GP, Inc.
Cheniere Southern Trail Pipeline, L.P.
Delaware
100%


0%
Grand Cheniere Pipeline, LLC
Cheniere Pipeline GP Interests, LLC
Cheniere Corpus Christi Pipeline, L.P.
Delaware
100%


0%
Frontera Pipeline, LLC
Sonora Pipeline, LLC
Delaware
100%
 
Marea GP, LLC
Delaware
100%

--------------------------------------------------------------------------------




Frontera Pipeline, LLC
Marea GP, LLC
Marea Associates, L.P.
Delaware


99%


1%
Marea Associates, L.P.
Frontera Pipeline, LLC
Terranova Energia S. de R.L. de C.V.
Mexico
99.97%


0.03%
Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.
Delaware
100%
Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.
Creole Trail LNG, L.P.
Delaware
0%


100%
Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.
Corpus Christi LNG, LLC
Delaware
33.3%


66.7%
Corpus Christi LNG, LLC
Corpus Christi Natural Gas Liquids, LLC
Delaware
100%
Corpus Christi LNG, LLC
Corpus Christi Liquefaction, LLC
Delaware
100%
Cheniere LNG Terminals, Inc.
Cheniere Marketing, LLC
Delaware
100%
Cheniere LNG Terminals, Inc.
Cheniere LNG Holdings, LLC
Delaware
100%
Cheniere LNG Holdings, LLC
Cheniere Common Units Holding, LLC
Delaware
100%
 
Cheniere Subsidiary Holdings, LLC
Delaware
100%
 
Cheniere Energy Partners GP, LLC
Delaware
100%
Cheniere Subsidiary Holdings, LLC
Cheniere FLNG-GP, LLC
Delaware
100%
Cheniere FLNG-GP, LLC
Cheniere Subsidiary Holdings, LLC
Cheniere FLNG, L.P.
Delaware


0%




100%
Cheniere Subsidiary Holdings, LLC
Cheniere Common Units Holding, LLC
Cheniere Energy Partners GP, LLC
Cheniere Energy Partners, L.P.
Delaware
81.7%


6.6%


2.0%
Cheniere Energy Partners, L.P.
Cheniere Energy Investments, LLC
Delaware
100%
Cheniere Energy Investments, LLC
Sabine Pass LNG-GP, LLC
Delaware
100%
 
Sabine Pass LNG-LP, LLC
Delaware
100%
 
Cheniere Midstream Services, LLC
Delaware
100%
 
Cheniere NGL Pipeline, LLC
Delaware
100%
Sabine Pass LNG-GP, Inc.
Sabine Pass LNG-LP, LLC
Sabine Pass LNG, L.P.
Delaware


0%




100%

--------------------------------------------------------------------------------




Sabine Pass LNG-LP, LLC
Sabine Pass Liquefaction
Delaware
100%
Sabine Pass LNG, L.P.
Sabine Pass Tug Services, LLC
Delaware
100%






--------------------------------------------------------------------------------






Annex V


Schedule 1
(To Non-LNG Entities Guarantee and Collateral Agreement)


Part 1. Pledgors
Cheniere Common Units Holding, LLC
Cheniere Midstream Holdings, Inc.
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
Cheniere Southern Trail GP, Inc.
Grand Cheniere Pipeline, LLC
Cheniere Creole Trail Pipeline, L.P.
Cheniere Corpus Christi Pipeline, L.P.




Part 2. Intercompany Loan Parties
Cheniere Common Units Holding, LLC
Cheniere Midstream Holdings, Inc.
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
Cheniere Southern Trail GP, Inc.
Grand Cheniere Pipeline, LLC
Cheniere Creole Trail Pipeline, L.P.
Cheniere Corpus Christi Pipeline, L.P.
Cheniere Supply & Marketing, Inc.
Cheniere Energy Operating Co., Inc.
Cheniere Southern Trail Pipeline, L.P.
Cheniere LNG Services S.A.R.L.
Corpus Christi Liquefaction, LLC
Corpus Christi Natural Gas Liquids, LLC


 





--------------------------------------------------------------------------------








Annex VI


SCHEDULE 4.07(a) TO GUARANTEE AND COLLATERAL AGREEMENT
(NON-CREST ENTITIES)


DESCRIPTION OF PLEDGED EQUITY INTERESTS




I.    Pledged LLC Interests


Grantor
Issuer
# of Shares Owned
Total Shares Outstanding
% of Ownership Interest
Certificate No. (if any)
Cheniere Pipeline Company
Cheniere Pipeline GP Interests, LLC
100
100
100%
2
 
Grand Cheniere Pipeline, LLC
100 units
100 units
100%
2



 
II.    Pledged Partnership Interests


Grantor
Issuer
Type of
Partnership Interest
Total Shares Outstanding
% of Ownership Interest
Certificate No. (if any)
Cheniere Common Units Holding, LLC
Cheniere Energy Partners, L.P.
10,891,357 common units, plus any additional common units acquired by Borrower
pursuant to Section 6.04(h) of the Credit Agreement
N/A - publicly traded
N/A - publicly traded
Uncertificated
Cheniere Pipeline GP Interests, LLC
Cheniere Creole Trail Pipeline, L.P.
General Partnership Interest
N/A
—%
1
 
Cheniere Corpus Christi Pipeline, L.P.
General Partnership Interest
N/A
—%
1
Cheniere Southern Trail GP, Inc.
Cheniere Southern Trail Pipeline, L.P.
General Partnership Interests
N/A
—%
1
Grand Cheniere Pipeline, LLC
Cheniere Creole Trail Pipeline, L.P.
Limited Partnership Interest
N/A
100%
1
 
Cheniere Corpus Christi Pipeline, L.P.
Limited Partnership Interest
N/A
100%
1
 
Cheniere Southern Trail Pipeline, L.P.
Limited Partnership Interest
N/A
100%
1




--------------------------------------------------------------------------------




III.    Pledged Stock


Grantor
Issuer
# of Shares Owned
Total Shares Outstanding
% of Ownership Interest
Certificate No.
Par Value
Cheniere Midstream Holdings, Inc.
Cheniere LNG Services, Inc.
1,000
1,000
100%
2
$0.01
 
Cheniere Energy Operating Co., Inc.
1,000
1,000
100%
49
No Par Value
 
Cheniere Pipeline Company
1,000
1,000
100%
6
$0.01
 
Cheniere Supply & Marketing, Inc.
1,000
1,000
100%
3
$0.01
Cheniere Pipeline Company
Cheniere Southern Trail GP, Inc.
1,000
1,000
100%
1
$0.01








--------------------------------------------------------------------------------




Annex VII


FORM OF
AMENDED AND RESTATED
UNCERTIFICATED SECURITIES CONTROL AGREEMENT
    


This Amended and Restated Uncertificated Securities Control Agreement (this
“Agreement”) dated as of September 13, 2011 among Cheniere Common Units Holding,
LLC (the “Pledgor”), The Bank of New York Mellon, as Collateral Agent under the
Security Agreement (as defined below), (the “Secured Party”) and Cheniere Energy
Partners, L.P., a Delaware limited partnership (the “Issuer”). Capitalized terms
used but not defined herein shall have the meaning assigned in the Guarantee and
Collateral Agreement (Non-Crest Entities) dated as of August 15, 2008, by and
among the Pledgor, the Secured Party and certain affiliates of the Pledgor
signatory thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.


This Agreement amends and restates that certain Uncertificated Securities
Control Agreement (the “Original Control Agreement”) dated as of February 7,
2011 among the Pledgor, the Secured Party and the Issuer. It is the intent of
the parties hereto that this Agreement not constitute a novation of the
obligations and liabilities of the parties under the Original Control Agreement
and that this Agreement amend and restate in its entirety the Original Control
Agreement and re-evidence the obligations outstanding on the date hereof as
contemplated hereby.


Section 1.     Registered Ownership of Shares. The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of the
common units representing limited partner interests in the Issuer as described
on Schedule 1 hereto, as such schedule is updated from time to time pursuant to
Section 6.04(h) of the Credit Agreement (the “Pledged Shares”), and the Issuer
shall not change the registered owner of the Pledge Shares without the prior
written consent of the Secured Party.


Section 2.     Instructions. If at any time the Issuer shall receive
instructions (within the meaning of Section 8-106(c) of the UCC) originated by
the Secured Party relating to the Pledged Shares, the Issuer shall comply with
such instructions without further consent by the Pledgor or any other person.
Until this Agreement is terminated in accordance with Section 8 hereof, the
Issuer will not comply with any instructions issued by the Pledgor or any other
person (other than the Secured Party).


Section 3.     Additional Representations, Warranties & Agreements of the
Issuer. The Issuer hereby represents and warrants to, and agrees with, the
Secured Party:     
    
(a)     It has not entered into, and until the termination of this agreement
will not enter into, any agreement with any other person relating to the Pledged
Securities pursuant to which it has agreed to comply with instructions (within
the meaning of Section 8-106(c) of the UCC) issued by such other person.

--------------------------------------------------------------------------------






(b)     It has not entered into, and until the termination of this agreement
will not enter into, any agreement with the Pledgor or the Secured Party
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.


(c)     Except for the claims and interest of the Secured Party and of the
Pledgor in the Pledged Securities, the Issuer does not know of any claim to, or
interest in, the Pledged Securities. If any person asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against the Pledged Securities, the
Issuer will promptly notify the Secured Party and the Pledgor thereof.


(d)     This Uncertificated Securities Control Agreement is the valid and
legally binding obligation of the Issuer.


Section 4.     Choice of Law. This Agreement shall be governed by the laws of
the State of New York. The Issuer's jurisdiction within the meaning of Section
8-110(d) of the UCC is Delaware.


Section 5.     Conflict with Other Agreements. In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.


Section 6.     Voting. Until such time as the Secured Party shall otherwise
instruct the Issuer in writing, the Pledgor shall have the right to vote the
Pledged Securities.


Section 7.     Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors, heirs and personal representatives, as
applicable, who obtain such rights solely by operation of law. The Secured Party
may assign its rights hereunder only with the express written consent of the
Issuer and by sending written notice of such assignment to the Pledgor.


Section 8.     Termination. The obligations of the Issuer to the Secured Party
pursuant to this Agreement shall continue in effect until the security interests
of the Secured Party in the Pledged Securities have been terminated pursuant to
the terms of the Security Agreement and the Secured Party has notified the
Issuer of such termination in writing. The Secured Party agrees to provide
Notice of Termination in substantially the form of Exhibit A hereto to the
Issuer upon the request of the Pledgor on or after the termination of the
Secured Party's security interest in the Pledged Securities pursuant to the
terms of the Security Agreement. The termination of this Control Agreement shall
not terminate the Pledged Securities or alter the obligations of the Issuer to
the Pledgor pursuant to any other agreement with respect to the Pledged
Securities

--------------------------------------------------------------------------------






Section 9.     Updates to Schedule 1. Pledgor shall, before or immediately upon
the acquisition of any additional limited partnership interests in Issuer,
deliver to Secured Party an Officer's Certificate addressed to the Secured
Party, the Administrative Agent and the Lenders (i) certifying that attached
thereto is a true, complete and correct copy of Schedule 1 to this Agreement
that reflects all limited partnership interests in Issuer that will be owned by
Pledgor immediately upon such acquisition and (ii) directing the Secured Party
to substitute the then existing Schedule 1 to this Agreement with the copy
thereof attached to such Officer's Certificate. Upon the delivery of such
Officer's Certificate to Secured Party, the then-existing Schedule 1 to this
Agreement shall be substituted with the Schedule 1 as attached to such Officer's
Certificate without further action.


Section 10.     Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably and unconditionally waives trial by jury in any legal action or
proceeding relating to this Agreement and for any counterclaim therein.


Section 11.     Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.


Section 12.     Collateral Agent. Each of the parties hereto acknowledge and
agree that the Collateral Agent shall be afforded all of the rights, privileges,
protections, indemnities and immunities afforded to it under the Credit
Agreement (as defined in the Security Agreement) and the Security Agreement, in
connection with its execution of this Agreement and the performance of its
obligations hereunder.






[Signature page follows]

--------------------------------------------------------------------------------








CHENIERE COMMON UNITS HOLDING, LLC,




By: ________________________________    
Name:    
Title:    






THE BANK OF NEW YORK MELLON, as Collateral Agent


By: ________________________________
Name:
Title:






CHENIERE ENERGY PARTNERS L.P.




By: ________________________________
Name:
Title:









--------------------------------------------------------------------------------






Schedule 1


PLEDGED SHARES






Pledgor
 
Issuer
 
Type of Partnership Interest
 
 
 
 
 
Cheniere Common UNits Holding, LLC
 
Cheniere Energy Partners, L.P.
 
10,891,357 common units








--------------------------------------------------------------------------------






Exhibit A
[Letterhead of Secured Party]


[Date]


[Name of Address of Issuer]


Attention: _______________




Re: Termination of Uncertificated Securities Control Agreement


You are hereby notified that the Uncertificated Securities Control Agreement
between you, Cheniere Common Units Holding, LLC (the “Pledgor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to Pledged Securities (as defined in the Control
Agreement) from the Pledgor. This notice terminates any obligations you may have
to the undersigned with respect to the Pledged Securities, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.


You are instructed to deliver a copy of this notice by facsimile transmission to
Cheniere Common Units Holding, LLC.


Very truly yours,


[Name of Secured Party]


By:______________________
Title:









